Title: From George Washington to the Commanders of the Connecticut and Massachusetts Militias Marching to Peekskill, 24 December 1776
From: Washington, George
To: Commanders of the Connecticut and Massachusetts Militias Marching to Peekskill



Sir
Head Quarters Bucks County [Pa.] 24th Decemr 1776.

The Necessity of collecting a Body of Troops to supply the places of those whose term of Inlistment expires on the first of next Month, obliges me to press you to march forward with as much expedition as possible to this place or wherever my Head Quarters may be, with such part of the Troops under your command as may be judged expedient, and agreeable to the Orders I have already lodged with Generals Heath and Spencer. I am Sir Your most obt Servt

Go: Washington

